December 13, 1939. *Page 225 
The opinion of the Court was delivered by
This is a suit in equity brought by Mrs. Ruth P. Duncan, as administratrix of the estate of T.J. Price, deceased, and former treasurer of McCormick County, against McCormick County. The facts upon which this litigation is founded are fully stated in the order of Judge Lide, from which this appeal comes to this Court.
We think that the conclusions reached by his Honor, Judge Lide, are correct. All exceptions are therefore overruled and the order of the Circuit Judge is affirmed. Let it be reported.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.